Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Appleyard et al. (WO 2018060701 A1), hereinafter Appleyard teaches a steering assembly comprising:
an electric motor (not shown, pg. 14, lines 19-20);
a motor shaft (not shown, pg. 14, lines 19-20) coupled to and extending from the electric motor to an end, and the motor shaft is rotatable about a motor shaft axis by the electric motor; and
a friction pad 48 positioned at the end of the motor shaft (FIGS. 7-8, pg. 21, line 34 – pg. 22, line 16), 
but does not teach the friction pad having a coefficient of friction configured to resist rotation of the motor shaft.
	The friction pad 48 taught by Appleyard is not in direct contact with worm shaft 41, but rather the tail bearing holder 46, which is fixed to the outer race of tail bearing 45, the inner race of tail bearing 45 being fixed to worm shaft 41. When the gearbox is transmitting torque, the protrusions on the friction plate 48 are urged by the axial force on the worm shaft Fa into contact with either inner friction plate 49 or with outer friction plate 47, depending on the torque direction. The sliding coefficient of friction η between the contacting surfaces of these plates results in a frictional force Ff. Thus, the configuration taught by Appleyard does not resist the rotation of the motor shaft, but rather resists the tendency for the worm shaft to be urged away from the gear wheel, in a direction normal to the motor shaft rotation axis, by the tooth separation force Fp (FIG. 8, pg. 21, line 26 – pg. 22, line 24).
	Regarding claims 2-13 and 20, these claims all depend directly or indirectly from claim 1.
	Regarding claim 14, Appleyard teaches a steering assembly comprising:
a housing 11;
an electric motor (not shown) coupled to and disposed in the housing 11 (pg. 14, lines 19-20); 
a motor shaft (not shown, pg. 14, lines 19-20) coupled to and extending from the electric motor to an end, and the motor shaft is rotatable about a motor shaft axis by the motor; and
a friction pad 48 positioned at the end of the motor shaft (FIGS. 7-8, pg. 21, line 34 – pg. 22, line 16), 
but does not teach the friction pad having a coefficient of friction configured to resist rotation of the motor shaft.
The friction pad 48 taught by Appleyard is not in direct contact with worm shaft 41, but rather the tail bearing holder 46, which is fixed to the outer race of tail bearing 45, the inner race of tail bearing 45 being fixed to worm shaft 41. When the gearbox is transmitting torque, the protrusions on the friction plate 48 are urged by the axial force on the worm shaft Fa into contact with either inner friction plate 49 or with outer friction plate 47, depending on the torque direction. The sliding coefficient of friction η between the contacting surfaces of these plates results in a frictional force Ff. Thus, the configuration taught by Appleyard does not resist the rotation of the motor shaft, but rather resists the tendency for the worm shaft to be urged away from the gear wheel, in a direction normal to the motor shaft rotation axis, by the tooth separation force Fp (FIG. 8, pg. 21, line 26 – pg. 22, line 24).
Regarding claims 15-19, these claims all depend directly or indirectly from claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form attached to this office action.
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Ryan Hardy whose telephone number is 571-272-4406. The examiner can
normally be reached from 10:00 AM – 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Minnah Seoh can be reached on 571-270-7778.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/RYAN HARDY/
Patent Examiner, Art Unit 3611

/JACOB B MEYER/Primary Examiner, Art Unit 3618